JENNINGS, J.
Taxes do not "seem to be entitled to preference by any general law of this State. There is considerable authority for the proposition that in the absence of statutory authority such preference does not exist. 61 C. J. 925. That Connecticut would follow this rule seems indicated by the fact that they are often postponed to other claims. See G. S. 4870 and 4937. From G. S. 4853 and 5939 it is very apparent that wages of the type described are given a distinct preference. The petitioners are advised to pay the preferred wage claims pro rata. I understand this will exhaust the assets.